Citation Nr: 1802304	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1958 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has OSA which began during his military service.  In this regard, in May 2013, the Veteran submitted a Disability Benefits Questionnaire completed by a VA physician which report that he has OSA and he requires a breathing assistance device.  Thereafter, the Veteran stated in a March 2014 notice of disagreement (NOD) that he had signs of OSA, including snoring, during service, but that the doctors did not test for such disorder at that time.  While the Veteran has established a diagnosis of OSA and reported experiencing relevant in-service symptoms, he has not yet been afforded a VA examination in regard to this claim.  The Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of the Veteran's OSA.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also contends that his service-connected bilateral hearing loss should be rated higher.  The Veteran was last afforded a VA examination in regard to this disability in January 2014.  However, the Veteran reported in a June 2014 NOD that he was told his hearing acuity had decreased during recent VA treatment.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board notes that the Veteran disagrees with VA's hearing test for compensation purposes.  See July 2016 VA Form 9.  However, VA's policy for conducting audiological examinations has been upheld.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007).

In addition, while on remand, updated VA treatment records should be associated with the file.

Accordingly, the claims are REMANDED for the following actions:

1.  Obtain complete VA treatment records from June 2016.

2.  After completing the records development indicated above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his OSA.  Following a review of the entire claims file, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's OSA had its onset during, or is otherwise related to, his service.  The examiner should consider the Veteran's reports of experiencing OSA symptoms during service.

A detailed rationale for all opinions should be provided.

3.  Also, schedule the Veteran for a VA examination to assess the severity of his service-connected bilateral hearing loss.

4.  Finally, readjudicate the claims on appeal.  If all benefits sought are not granted in full, furnish the Veteran and his representative an appropriate supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

